Citation Nr: 0529930	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  01-06 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a right leg 
disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of a right 
knee injury.  

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of a low 
back injury.  

4.  Entitlement to a rating in excess of 10 percent for 
costochondritis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1980 to October 1983 and from November 1991 to May 
1993.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 decision of the 
Roanoke Department of Veterans Affairs (VA) Regional Office 
(RO), which declined to reopen a claim of service connection 
for right leg, right knee, and low back disorders on the 
ground that no new and material evidence had been received.  
In the same decision, the RO increased the rating for 
costochondritis (claimed as a rib injury) from noncompensable 
to 10 percent.  This case was before the Board in September 
2003, when it was remanded to the RO for additional 
development and to provide the veteran notice of the Veterans 
Claims Assistance Act of 2000 (VCAA).  


FINDINGS OF FACT

1.  An August 1996 rating decision denied service connection 
for a right knee disorder, finding that such disorder 
preexisted, and was not aggravated by, service, and denied 
service connection for right leg and low back disorders, 
essentially on the basis that any then-current right leg 
and/or low back disorder was not shown to have been incurred 
or aggravated in service.  

2.  An unappealed May 2000 rating decision declined to reopen 
the claims, again finding, essentially, that the evidence 
showed that the veteran's right knee disorder preexisted 
service and was not aggravated thereby, and that any right 
leg and/or low back disorder was not shown to have been 
incurred or aggravated in service.  

3.  Evidence received since the May 2000 rating decision 
either duplicates or is cumulative to evidence then of 
record, or does not bear on whether the veteran's right leg, 
right knee, or low back disorders were incurred in or 
aggravated by service; it is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  

4.  More than moderate respiratory muscle impairment is not 
shown .  


CONCLUSIONS OF LAW

1.  Evidence received since the May 2000 rating decision is 
not new and material, and the claims of service connection 
for a right leg disorder, and residuals of right knee and/or 
low back injuries, may not be reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (effective prior to 
August 29, 2001).

2.  A rating in excess of 10 percent is not warranted for the 
veteran's costochondritis.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.73, Diagnostic Code (Code) 5321 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Board finds that VA notification requirements are met.  
The veteran was provided VCAA notice in May 2004 
correspondence from the RO, and in an April 2005 supplemental 
statement of the case (SSOC).  Although he was provided full 
notice/information subsequent to the rating decision 
appealed, he is not prejudiced by any notice timing defect.  
He was notified (in the October 2000 decision now on appeal, 
in two statements of the case (SOCs) issued in April 2001, in 
the May 2004 correspondence, and in the April 2005 SSOC) of 
everything required.  Specifically, the May 2004 
correspondence informed the veteran of the allocation of 
responsibility of the parties to identify and obtain 
additional evidence in order to substantiate his claims.  The 
veteran has had ample opportunity to respond and supplement 
the record subsequent to the notice, and has had ample 
opportunity to participate in the adjudicatory process.  

Regarding content of notice, the October 2000 decision, the 
SOCs, and two SSOCs issued in April 2005, informed the 
veteran of what the evidence showed and why the claims were 
denied.  He was advised by the May 2004 correspondence and 
the April 2005 SSOC that VA would make reasonable efforts to 
help him get pertinent evidence, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  The October 2000 decision, the 
April 2001 SOC, the May 2004 correspondence, and the April 
2005 SSOCs expressly defined "new and material evidence," 
and the correspondence informed the veteran of what 
information or evidence VA needed from him.  Furthermore, the 
May 2004 correspondence advised the veteran of what the 
evidence must show to establish entitlement to an increased 
rating for costochondritis.  The RO asked him to submit, or 
provide releases for VA to obtain, any pertinent records.  He 
was expressly asked to let VA know "[i]f there is any other 
evidence or information that you think will support your 
claim," and to send to VA any evidence or information in his 
possession that pertains to his claims.  (See May 6, 2004 
letter).  Everything submitted to date has been accepted for 
the record and considered.  

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  As 
noted, the Board remanded the case in September 2003 to 
provide the veteran notice of the VCAA, to ensure that he was 
advised specifically of what he needs to establish his 
claims, of his and VA respective responsibilities in claims 
development, and to afford the veteran a VA examination for 
evaluation of the service-connected costochondritis.  The 
development has been completed, the additional evidence was 
considered by the RO, and the case was reviewed de novo 
subsequent to the VCAA notice.  Evidentiary development is 
complete to the extent possible; VA's duties to notify and 
assist are met.  It is not prejudicial to the veteran for the 
Board to proceed with appellate review.  Mayfield, supra; 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Background

Historically, the RO denied service connection for a right 
knee disorder in August 1996, finding essentially that the 
veteran's right knee disorder antedated service and was not 
aggravated therein.  In the same decision, the RO denied 
service connection for residuals of right leg and low back 
injuries, finding that the evidence then of record failed to 
show that any then-current right leg and/or low back disorder 
was incurred or aggravated in service.  The RO also granted 
service connection for costochondritis, which is currently 
rated 10 percent.  By an unappealed decision in May 2000, the 
RO declined to reopen the veteran's claims of service 
connection for a right leg, right knee, and/or low back 
disorder on the basis that new and material evidence had not 
been received.  The May 2000 rating decision is the last 
final decision of record in the matter of service connection 
for a right leg, right knee, and/or low back disorder.  

The evidence of record in May 2000 included service medical 
records which indicate that the veteran sustained a right 
knee injury in October 1990, prior to his second period of 
active duty.  An October 1991 (prior to entrance for the 
second period of active duty) service medical record shows 
that he injured his right knee in October 1990 when he was 
moving furniture and fell off a walkboard while working for a 
private moving company.  The veteran recalled that there was 
some swelling at the time of the injury, with pain to the 
medial and lateral aspects of the right knee.  He reported 
that he continued to experience right knee symptoms of 
swelling, soreness, and popping and giving way of the right 
knee.  He underwent right knee arthroscopy in February 1991.  
He wore a knee brace for approximately 10 days following the 
arthroscopy, and he returned to work approximately one month 
after the surgery.  He stated that he was currently doing 
fairly well, but he still felt some occasional tingling and 
numbness in the right knee.  He denied any further swelling 
or giving way.  The October 1991 service medical record 
indicates that the veteran did not have any surgery other 
than the February 1991 arthroscopy, and had no current 
complaints of significant right knee symptoms.  Examination 
in October 1991 revealed femoral crepitation in both knees, 
with no joint line tenderness.  There was no instability of 
the collateral ligament.  There were healed arthroscopy scars 
on the right knee.  X-rays of the right knee were negative 
for evidence of fracture of dislocation.  The diagnoses were 
right knee sprain with possible internal derangement, post 
arthroscopy, and bilateral chondromalacia patella.  

An October 1992 service medical record (DA Form 2173) shows 
that the veteran tripped and fell during field training in 
September 1992.  He landed on his rifle, bruising his ribs 
and striking his right leg and knee.  The October 1992 
medical report reflects that he had right knee pain and 
superficial thrombophlebitis of the right lower leg.  The 
record also shows that he was treated by a medic and returned 
to duty.  In an October 1992 written statement, the veteran 
stated that his right leg did not bother him after the 
September 1992 fall until later that night, when his right 
leg and knee became swollen, and had "knots [and] bumps."  
He stated that the knots and bumps eventually moved further 
down his right leg to the halfway point.  

VA outpatient records dated from September 1992 to May 1995 
include a September 25, 1992 medical report revealing 
treatment the veteran received for injuries he sustained in 
the fall, and show that he complained of right knee swelling, 
throbbing pain, popping and clicking, giving way, and 
paresthesias from the right knee downward.  Examination 
revealed painful nodules on the right leg beneath the knee 
and medially.  The right knee had good range of motion with 
some right lateral tenderness around the nodules.  No 
effusion or fractures were noted.  The diagnosis was right 
knee pain and superficial thrombophlebitis.  An October 6, 
1992 orthopedic clinic report notes some joint line 
tenderness at the right knee, but there was no swelling or 
laxity, and Drawer sign was negative.  The veteran told the 
examiner that he experienced pain and a feeling of giving way 
following the February 1991 arthroscopy.  The examiner noted 
superficial phlebitis on the right leg, with minimal 
erythema, and a slightly tender cord was noted just below the 
right knee.  A December 1992 clinical record is negative for 
erythema, swelling, and laxity.  The right knee was stable, 
and the diagnosis was right knee pain.  A clinic record dated 
later in December 1992 shows complaints of right knee pain, 
swelling, and buckling.  Examination showed no obvious fluid 
and no ligamentous instability.  

The earliest mention of a low back disorder is in a March 
1993 report of National Guard examination, when examination 
revealed possible herniated nucleus pulposus in the lumbar 
spine.  An April 1993 clinic record shows complaints of low 
back pain with pain radiating down the right leg .  
Examination revealed no neurological deficit.  A computed 
tomography scan showed no herniation, but showed bulging at 
L5-S1, with normal neural canal.  An April 1994 outpatient 
record shows that the veteran complained of pain due to a 
herniated disc, and he opined that it was due to his fall 
during training exercises in September 1992.  Examination 
revealed some tenderness and mild restriction in range of 
motion.  Reflexes and sensation were normal, and there was no 
disc space narrowing.  An October 1994 report of bone scan 
noted increased activity in the right sacroiliac joint, and a 
diagnosis of sacroiliitis is shown.  A November 1994 medical 
record shows that the veteran complained of low back pain 
that first manifested in 1991.  A January 1995 clinic report 
shows complaints of numbness in the legs, with burning and 
itching in the leg and toes.  The veteran was referred for 
evaluation of radiculopathy versus Reiter's syndrome, where a 
diagnosis of chronic low back pain with possible sacroiliac 
involvement is shown.  

A January 1995 report of another VA rheumatology consultation 
shows that there were no specific complaints of right knee 
discomfort.  Examination revealed that the right knee had 
excellent range of motion, with no effusion or tenderness 
upon palpation.  

At a May 1995 hearing before the RO (pertaining to an issue 
unrelated to the claims at issue here), the veteran testified 
that he first experienced back problems after he injured his 
back when he fell off a bulldozer in 1981 or 1982.  He 
recalled that pain medication was prescribed, he was placed 
on light duty for approximately three days, and he received 
no further treatment.  The veteran also contended that his 
fall during training in September 1992 led to current back 
problems.  He opined that the September 1992 injuries to his 
right knee and leg eventually moved into his lower back, 
causing numbness in both legs from the low back area to the 
feet.  He also suggested that the back injury he allegedly 
sustained when he fell from the bulldozer was possibly 
aggravated by the injuries he sustained when he fell during 
training exercises in September 1992.  

On VA examination in July 1996, the veteran complained of 
right knee pain when the weather changed.  The right knee 
would swell and give way if he remained standing for a long 
period of time.  He reported that his lower back began 
hurting approximately two weeks after he fell during training 
in September 1992.  Regarding his rib injury, the veteran 
report that he sustained a painful bruise on his left chest 
in the September 1992 fall because he fell upon the magazine 
of his rifle.  Examination revealed that the veteran limped 
on his right leg.  Right knee strength was normal, and there 
was no deformity, tenderness, or swelling.  Crepitus and 
laxity were noted.  There was no evidence of deep venous 
thrombosis or thrombophlebitis.  Range of motion of the right 
knee was from 22 to 132 degrees, with pain.  The range of 
motion of the veteran's back was normal, but it was tender at 
L2-5, and there was pain at L4-5.  Strength and reflexes were 
normal, and straight leg raising was positive on the right.  
X-rays of the lumbar spine showed minimal spondylosis at the 
dorsolumbar junction.  X-rays of the right knee were normal, 
as were X-rays of the chest and ribs.  The diagnosis included 
history of hypertrophic villous synovitis, with a partial 
synovectomy of the right knee performed in February 1991, and 
with decreased right knee function.  
In a December 1996 medical report, a private neurologist 
noted that the veteran referred himself for an opinion 
regarding "his problems with back and leg discomfort and the 
relationship of these problems to his injury while in the 
National Guard on [September 12,1992]."  The veteran told 
the physician that the back and leg problems began when he 
lost his balance and fell on his weapon while running during 
the September 1992 training exercise, injuring his ribs and 
right knee.  Examination revealed no back deformity or 
abnormal posturing.  There was mild tenderness over the right 
L4 and L5 paraspinal region.  There was also slight 
tenderness over the right buttock.  There was a positive 
Faber's sign on flexion on the right lower extremity which 
caused ipsilateral back pain.  No tenderness was noted in the 
lower extremities.  Motor examination reveal normal strength, 
tone, and reflexes; and the veteran's gait was normal.  The 
diagnoses were normal neurological examination, normal right 
lower extremity nerve conduction and electromyograph testing, 
and chronic right lumbar and lower extremity myofascial pain.  
The physician reported:

[The veteran] is a . . . former National 
Guardsman whose present problems with 
exercise related intermittent right 
lumbar and leg pain began approximately 6 
months after he fell on 9-12-92 . . . .  
He initially had discomfort only in his 
ribs and right knee.  With improvement of 
these complaints, he began to develop his 
present difficulties.  His neurological 
examination today is normal and according 
to records has been normal in the past.  
A right peroneal motor nerve conduction 
and EMG of the right lower extremity 
today were both normal.  The above 
suggests that [the veteran's] right low 
back pain and leg pain relate to abnormal 
weight bearing due to his right knee 
injury at the time of his fall . . . in 
[September 1992].  They are therefore 
indirectly relate to his fall.  

In an October 1999 letter, another private physician, D. H., 
M.D. (Dr. H), reported that the veteran was a regular 
patient, and he noted that the veteran "was injured in a 
fall that occurred on [September 12, 1992] while in the 
military."  Dr. H. stated that the veteran was disabled 
because of his symptoms as he has been unable to work since 
1992 because of chronic back, chest, and leg problems.  The 
physician noted that the veteran has significant right knee 
pain with any type of activity, and chronic low back pain 
which is also aggravated by activity, and "[t]his appears to 
have originated from his injury of 1992."  Dr. H. also 
reported that the veteran has chronic chest wall and 
pleuritic-type pain, both in the left side of the sternum and 
in the left mid rib cage, which is aggravated by lifting, 
moving his arms, and turning or twisting of the spine.  Dr. 
H. opined that the veteran's "current functional limitations 
make [him] unable to work and are the result of injuries 
sustained in his original fall in 1992."  

Dr. H. submitted another letter in March 2000, wherein he 
reiterated essentially the same findings that he outlined in 
his October 1999 letter summarized above.  In the March 2000 
letter, Dr. H. stated that "[a]ll of [the veteran's] 
symptoms appear to have originated from his injury in 1992."  

In correspondence received in July 2000 the veteran, in part, 
sought to reopen claims seeking service connection for right 
leg, right knee, and low back disabilities.  

Evidence received subsequent to the May 2000 rating decision 
is as follows:  

*	Copies of service medical records and VA outpatient 
records that were already of record when the RO issued 
the May 2000 rating decision.

*	Two additional letters from Dr. H., dated in July and 
August 2000, wherein Dr. H. again reiterated the same 
findings described in his October 1999 and March 2000 
letters summarized above.  In the July 2000 letter, Dr. 
H. stated, "[a]gain all of [the veteran's] symptoms 
relate to his original injury of 1992," and "[the 
veteran's] medical condition now appears to be a direct 
result of the injuries that occurred during his fall 
while in the service in 1992."  In the August 2000 
letter, Dr. H. stated, "[o]nce again, all of [the 
veteran's] symptoms relate to his original injury of 
1992," and "[i]t is my medical opinion as his regular 
physician that his current condition, as listed above, 
is more likely than not the direct results [sic] of his 
fall while in the service of the National Guard in 
September of 1992."  

*	Additional VA outpatient records dated from September 
2002 to August 2004, revealing treatment the veteran 
received for numerous medical problems, including 
chronic low back pain with right-side radicular pain.  
The records show that the veteran reported his September 
1992 fall, and the consequent injuries, to VA medical 
care professionals.  The records are negative for 
thrombophlebitis of the right lower extremity.  X-rays 
of the right knee in September 2002 showed mild 
degenerative sclerosis of the tibial plateau without 
significant joint space narrowing, with no other 
significant abnormality.  The radiologist noted the 
veteran's history of "chronic knee pain scoped and 
repaired in 1987."  Magnetic resonance imagining (MRI) 
of the right knee in December 2002 revealed 
chondromalacia involving the patellofemoral joint, and 
probably the lateral joint space, of the right knee.  
The veteran underwent shaving of a torn medical meniscus 
and synovium from the right knee February 2003.  
December 2003 X-rays of the lumbar spine showed that 
lumbar vertebral alignment was well maintained, but 
there were mild reductions, "probably some degenerative 
changes," in all the disc spaces in the lumbar spine.  
MRI of the lumbar spine in February 2004 revealed 
spondylosis and mild disc bulges at L2-3, L4-5, and L5-
S1, with disc desiccation at L3-5.  

*	Photocopies of Military Pay Vouchers for September 1992 
to January 1993.  

On VA examination in August 2000, the veteran reported that 
factors precipitating his increased rib pain include damp 
weather and lifting objects.  The left anterior chest and the 
lower costochondral areas were the sites of the most pain.  
He took Celebrex to alleviate the pain, but with negative 
result.  He complained of sharp, aching pain between his 
shoulder blades, of stiffness and weakness in the back area, 
as well as fatigability and lack of endurance.  He denied 
wearing a brace, and denied any back injury or surgery.  
Examination revealed that there was no pain where the ribs 
attach to the thoracic vertebrae.  The thoracic spine, 
however, was tender at T6.  The veteran was very tender at 
the costochondral junction of the anterior ribs, #5 through 
#9, over the left lower chest.  X-rays of the thoracic spine 
showed minimal kyphotic and degenerative changes.  X-rays of 
the chest were normal, and no rib fractures or other 
deformities were noted.  The diagnoses were costochondritis 
in ribs #5 through #9, anteriorly left lower rib cage; and 
mild spondylosis of the thoracic vertebrae as noted on X-
rays.  

On VA examination in October 2004, it was noted that the 
veteran's symptoms were basically the same as those shown on 
VA examination in August 2000.  The veteran complained of 
pleuritic-type chest pain in the rib cage, and also of 
midsternal pain.  He stated that there are times when the 
pain is sharp and appears to go through his left chest.  
Precipitating factors again included damp weather and 
lifting.  He reported difficulty in taking a deep breath, 
with pain around the left rib.  The examiner noted that the 
veteran has a 30 year history of smoking, and that "previous 
chest [X]-ray showed COPD which could account for this."  It 
was noted that the veteran was taking Omeprazole for 
midsternal pain.  Examination revealed that the veteran was 
in no acute distress.  His lungs were clear to auscultation, 
and his heart had a regular rhythm with no bruits or murmurs.  
There was mild tenderness at the costochondral junction of 
the anterior ribs in the left lower chest, with complaints of 
pain at T6.  X-rays of the spine showed multiple anterior 
wedging deformities in the lower portion of the lumbar spine, 
moderate dorsal kyphosis centered in the mid-dorsal spine.  
X-rays of the chest showed no evidence of acute process 
and/or disease.  There was no evidence of pneumonia or 
cardiac failure.  The examiner noted that dorsal kyphosis can 
interfere with breathing and cause complaints of difficulty 
taking a deep breath.  The diagnosis was mild costochondritis 
along the left ribs, #5 through #9.  

Legal Criteria and Analysis - New and Material Evidence

As noted above, the issues of entitlement to service 
connection for right leg, right knee, and low back disorders 
were last finally denied by the RO in May 2000.  The veteran 
was properly notified of the decision and of his appellate 
rights, and did not appeal it.  Accordingly, it is final.  
38 U.S.C.A. § 7105.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105(c).  However, under 
38 U.S.C.A. § 5108, "[I]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  [An amended version of 38 C.F.R. § 3.156(a) is 
effective only for claims filed on or after August 29, 2001.  
Here, the petition to reopen was filed before that date.  
Hence, the new 38 C.F.R. § 3.156(a) does not apply.]  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

As shown, the VCAA provides that specific VA action is 
required to assist in developing a claim.  However, it also 
states that nothing in the section shall be construed as 
requiring VA to reopen a previously disallowed claim except 
when new and material has been presented or secured.  See 
38 U.S.C.A. § 5103A.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

As service connection was previously denied based on findings 
that the veteran's right knee disorder preexisted, and was 
not aggravated by, service, for new evidence to be material, 
it would have to tend to show either that a right knee 
disorder did not preexist service, or that such disorder was 
aggravated by (increased in severity during) service.  
Likewise, as service connection for residuals of a right knee 
and/or low back disorders was previously denied based on 
findings that any current right leg and low back disorder was 
not shown to have been incurred in or aggravated by service, 
for new evidence to be material, it would have to tend to 
show such a link, or nexus, between such disorders and 
service.  

Copies of military pay vouchers are "new" in the sense that 
they contain evidence which the RO did not have before it 
when issuing the May 2000 decision.  Obviously, however, the 
records are negative for any relevant clinical findings or 
opinion whatsoever.  Thus, they are not material.  

Copies of the veteran's service medical records were 
associated with the claims folder and were considered prior 
to the RO's May 2000 decision.  Photocopies of those service 
records are merely duplicate evidence, and not "new."  
Similarly, the July and August 2000 letters from Dr. H. 
simply reiterate what the physician stated on behalf of the 
veteran prior to the May 2000 decision.  Inasmuch as the July 
and August 2000 letters set forth essentially identical 
findings and opinions as Dr. H. provided in letters 
considered by the RO prior to issuing the May 2000 decision, 
the July and August 2000 letters are also merely duplicate 
evidence, and thus cannot be considered "new."  

The VA outpatient records dated from September 2002 to August 
2004 are also "new" in the sense that they contain evidence 
which the RO did not have before it when issuing the May 2000 
decision.  However, such medical records simply reflect that 
the veteran complained of, and received treatment for, low 
back and right knee disorders.  Essentially, these records 
merely confirm matters that are not in dispute.  They do not 
tend to indicate that a right knee disorder did not preexist 
service, nor do they tend to show that the pre-existing right 
knee disability had a chronic increase in disability during 
service.  Furthermore, they do not tend to show either that a 
low back or right leg disorder did not preexist service, or 
that a low back or right leg disorder preexisted service and 
was aggravated thereby.  Thus, they do not address the bases 
for the previous denial of the claim, do not bear directly 
and substantially on the matter at hand, and are not so 
significant that they must be considered in order to fairly 
determine the merits of the claim. 

Regarding the veteran's own assertions that he has a current 
low back condition which is related to service, such lay 
statements are not competent evidence inasmuch as opinions 
regarding such matters require medical expertise, and 
laypersons lack such expertise.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). 

In sum, the Board finds that no item of evidence received 
subsequent to the RO's May 2000 decision bears directly and 
substantially upon the specific matters at hand, or is so 
significant that it must be considered in order to fairly 
decide the merits of the claims of service connection for a 
right leg disorder, or residuals of right knee and/or low 
back injuries.  Accordingly, the additional evidence is not 
"new and material evidence," and the claims may not be 
reopened.

Legal Criteria and Analysis - Increased Rating

Service connection for costochondritis was established in 
August 1996, and the disability is currently rated 10 
percent.  Essentially, the veteran contends that the symptoms 
of his costochondritis are of such severity that a rating in 
excess of 10 percent is warranted.  

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

The present level of disability is of primary concern; the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran's costochondritis is rated by analogy under Code 
5321, for injury to Muscle Group XXI, including the muscles 
of respiration (thoracic muscle group).  Slight injury 
warrants a noncompensable rating, while a 10 percent rating 
is in order for moderate injury, and a severe or moderately 
severe injury warrants a 20 percent rating.  38 C.F.R. §§ 
4.20, 4.73, Code 5321.  For the reasons discussed below, the 
Board finds that a rating in excess of 10 percent is not 
warranted for this disability.  

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered  threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  38 C.F.R. § 4.56(c).  A muscle injury rating will 
not be combined with a peripheral nerve paralysis rating of 
the same body part, unless the injuries affect entirely 
different functions.  38 C.F.R. § 4.55(a).  For muscle group 
injuries in different anatomical regions that do not act upon 
ankylosed joints, each muscle group injury shall be rated 
separately and the ratings combined under 8 C.F.R. § 4.25. 38 
C.F.R. § 4.55(f).  

As was noted above, the veteran occasionally reports chest 
pain.  Current evidence (most significantly the October 2004 
VA examination report) reflects that the veteran's chest pain 
is medically described as mild tenderness at the 
costochondral junction.  Subsequently dated VA treatment 
records are essentially negative  for treatment of, or 
complaint associated with chest pain, except by history.  
Chest X-rays in August 2000 and October 2004 were normal.  
Damage to the muscles of the torso is not indicated.  

As was noted above, a 10 percent rating is warranted under 
Code 5321 for moderate impairment.  Based on the evidence of 
record, the veteran's sole complaints are of occasional chest 
pain.  None of the cardinal signs and symptoms of muscle 
disability, listed above, are demonstrated.  Consequently, 
the Board finds that more than moderate respiratory muscle 
injury is not shown, and a rating in excess of 10 percent for 
the costochondritis under Code 5321 is not warranted.  
The Board notes that this disability does not correspond 
precisely to the criteria for rating muscle injury (because 
those criteria are primarily for rating disability such as 
gunshot/shell fragment wound injury).  Accordingly, the Board 
has also considered whether a rating under any other 
potentially analogous rating criteria might be proper.  
However, the medical evidence does not show any impairment 
that lends itself to an alternate/or separate rating.  For 
example, associated impairment of pulmonary function, or 
neurological impairment is not shown.  


ORDER

The appeal to reopen the claims of service connection for a 
right leg disorder, and residuals of right knee and/or low 
back injuries, is denied.

A rating in excess of 10 percent for costochondritis is 
denied.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


